Title: Thomas Jefferson to the Republicans of Georgetown, 8 March 1809
From: Jefferson, Thomas,Coles, Isaac A.
To: Georgetown, D.C. Republicans


           The affectionate address of the Republicans of George Town on my retirement from public duty, is received with sincere pleasure. in the review of my political life, which they so indulgently take, if it be found that I have done my duty as other faithful Citizens have done, it is all the merit I claim. Our lot has been cast on an Awful period of human history. the contest which began with us which ushered in the dawn of our National existence and led us through various and trying Scenes, was for every thing dear to free born man. the principles on which we engaged, of which the charter of our independence is the record, were sanctioned by the laws of our being, and we but Obeyed them in pursuing undeviatingly the course they called for. it issued finally in that inestimable state of freedom which alone can ensure to man the enjoyment of his equal rights. from the moment which sealed our peace & independence our nation has wisely pursued the paths of peace & justice. during the period in which I have been charged with it’s concerns no effort has been spared to exempt us from the wrongs and the rapacity of foreign Nations, and with you I feel assured that no American will hesitate to rally round the standard of his insulted country, in defence of that freedom and independence atchieved by the wisdom of Sages, and consecrated by the blood of Heroes.
          The favorable testimony of those among whom I have lived, and lived happily, as a fellow citizen, as a neighbor, and in the various relations of social life, will enliven the days of my retirement and be felt and cherished with affection & gratitude.
          I thank you, fellow citizens, for your kind prayers for my future happiness. I shall ever retain a lively sense of your friendly attentions, and continue to pray for your prosperity and well being—
            Th: Jefferson   Mar. 8. 09.  
        